UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7733


ALFREDO CASTILLO REYES,
                                            Plaintiff - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
CYNTHIA CROSS; RICHARD M. HUDSON; D. SCOTT
DODRILL, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-01-971-5-HO)


Submitted:   May 9, 2005                   Decided:   July 18, 2005


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Steven H. Goldblatt, Director, Cary Berkeley Kaye, Supervising
Attorney, Angelique Culver, Katherine Leong, Student Counsel,
Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, R. A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alfredo Castillo Reyes, a native and citizen of Cuba,

appeals the district court’s denial of relief on his 28 U.S.C.

§ 2241 (2000) habeas corpus proceeding challenging his detention

pursuant to   a   detainer    lodged   by    the   former   Immigration   and

Nationalization Service (INS). Reyes claimed in the district court

that the detainer was improperly filed and enforced, and that his

continued detention pursuant to the detainer was unlawful because

there was no likelihood that he would be deported to Cuba in the

reasonably foreseeable future.

          On appeal, we appointed counsel to represent Reyes to

address the issue of whether the Supreme Court’s decision in

Zadvydas v. Davis, 533 U.S. 678 (2001),* applies to inadmissible

aliens.   After   briefs     were   filed,   the   Supreme   Court   granted

certiorari in a case challenging the indefinite detention of an

inadmissible alien.   Benitez v. Wallis, 540 U.S. 1147 (2004).            We

granted the parties’ motion to hold Reyes’s case in abeyance

pending the Supreme Court’s decision in Benitez.              That decision

came in Clark v. Martinez, 125 S. Ct. 716 (2005), in which the

Court held that the Zadvydas Court’s construction of 8 U.S.C.


     *
      The Supreme Court held in Zadvydas that, absent special
circumstances, resident aliens who demonstrate that they are
unlikely to be removed in the reasonably foreseeable future because
no country will accept them cannot be indefinitely detained. The
Court construed 8 U.S.C. § 1231(a)(6) (2000), authorizing detention
beyond the ninety-day removal period, to limit such detention to a
period reasonably necessary to effect removal.

                                    - 2 -
§ 1231(a)(6) (2000) regarding admitted aliens removable under 8

U.S.C.A. § 1227(a)(1)(C), (2), (4) (West 1999 & Supp. 2005),

applies to nonadmitted aliens as well.        125 S. Ct. 716, 722.

          Since the opinion was issued in Clark, Reyes has been

released on parole.   The Government therefore moves to dismiss the

appeal as moot.    Counsel for Reyes moves to withdraw, conceding

that the issue he was directed by the Court to address has been

resolved and is now moot. However, counsel notes that Reyes wishes

to proceed pro se with other issues.

          The   Constitution   limits   the   jurisdiction   of   federal

courts to actual cases or controversies.         U.S. Const. art. III,

§ 2; Honig v. Doe, 484 U.S. 305, 317 (1988).       The controversy must

be present at all stages of review.            Arizonans for Official

English v. Arizona, 520 U.S. 43, 66 (1997).        When a case becomes

moot after judgment in the district court, the appellate court has

no jurisdiction to hear the appeal.      Mellen v. Bunting, 327 F.3d

355, 363-64 (4th Cir. 2003).      Here, Reyes’s claim that, as an

inadmissible alien, he should not be subjected to indefinite

detention, has been resolved by the Supreme Court’s Clark decision.

Reyes’s parole pursuant to Clark renders this issue moot, mooting

as well Reyes’s motion for summary reversal.        Further, because we

appointed counsel solely to address this issue, we will grant

counsel’s motion to withdraw.




                                - 3 -
          Reyes seeks to proceed pro se with other issues raised in

the district court.   Having reviewed these issues, we find them to

lack merit.   We therefore affirm the judgment of the district

court.

          We grant Appellees’ motion to dismiss the Clark issue as

moot, deny Reyes’s motion for summary reversal as moot, grant

Reyes’s appointed counsel’s motion to withdraw, and deny Reyes’s

pro se motion for release as moot.     As to the other pro se motions

currently pending, we grant Reyes’s motion to file a pro se

supplemental brief and deny all others, including the motion to

comply, motion for trial, motion for fair justice, motion for

release, motion for summary disposition, and motion for general

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                  DISMISSED IN PART;
                                                    AFFIRMED IN PART




                               - 4 -